.DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 12-13, 16 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 12, recites the limitation "the pressure" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 13, recites the limitation "the temperature" in line 2 and "the test chamber" in line 2-3. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claims 16 and 28, recites the limitation "the one or more test parameters" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-6, 14-15, 17-18, 22 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH07283282A by Atsushi et al (hereinafter Atsushi).

Regarding Claim 1, Atsushi teaches a method of detecting one or more defects (Fig. 1-3 @ 3) in a structure sample (Fig. 1-3) comprising a thin film layer (Fig. 1-3 @ 2) and a sacrificial layer (Fig. 1-3 @ 1) (Title, Abstract, Par. [0001]), the method comprising: 
- exposing the thin film layer (Fig. 1-3 @ 2) to a vapour phase etchant (Par. [0022]: plasma) to create a cavity (Fig. 2-3 @ 4, Abstract, Par. [0022]) in the sacrificial layer (Fig. 2-3 @ 1) below a defect in the film thin layer (Fig. 1-3 @ 2, Abstract, Par. [0022]); 
- obtaining an image (Par. [0008, 0035]) of the thin film layer (Fig. 1-3 @ 2, Abstract, Par. [0022]); and
- analysing the image (Par. [0001, 0035]: fine pinholes).  
Regarding Claim 2, Atsushi teaches wherein, exposing the thin film layer to a vapour phase etchant enhances any defects present in the thin film layer (Par. [0038-0039]). 
 
 Regarding Claim 3, Atsushi teaches, wherein the vapour phase etchant is selected to etch the sacrificial layer but not the thin film layer (Par. [0022-0023]).  

Regarding Claim 4, Atsushi teaches wherein, exposing the thin film layer to a vapour phase etchant creates a stress region about the defect in the thin film layer (Par. [0014]: groove. Also see Par[ 0022]: trench and Par. [0026]: taper).  

Regarding Claim 5, Atsushi teaches wherein, the method further comprises optimising one or more test parameters (Par. [0022-0023]).  

Regarding Claim 6, Atsushi teaches wherein, the one or more test parameters comprise one or any combination of: 
temperature, pressure (Par. [0023]); 
vapour density; 
material composition of the sacrificial layer; 
the duration of exposure to the vapour phase etchant; 
the resolution of the image of the thin film layer; and 
process catalyst if required, resulting in additional parameters of catalyst vapour density and catalyst species. 

Regarding Claim 14, Atsushi teaches wherein, obtaining an image (Par. [0008, 0035]) of the thin film layer (Fig. 1-3 @ 2) comprises obtaining an image of a first surface of the thin film layer (inherently teaches because first surface is the top surface). 

Regarding Claim 15, Atsushi teaches wherein wherein, obtaining an image of the thin film layer (See Claim 1 rejection) comprises utilising an imaging instrument such as: 
an optical microscope (Par. [0008]); 
a scanning electron microscope (Par. [0009]); and or 
an atomic force microscope.  
 
 Regarding Claim 17, Atsushi teaches wherein, analysing the image comprises identifying any defects within the image of the first surface of the thin film layer (Fig. 2-3) (Also see Claim 1 rejection).  

Regarding Claim 18, Atsushi teaches wherein, analysing the image comprises identifying any stress regions within the image of the first surface of the thin film layer (Fig. 2-3, inherently teaches because first surface is the top surface) (Also see Claims 1 and 4 rejection).  

Regarding Claim 22, Atsushi teaches wherein, analysing the image may further comprise performing image enhancement techniques (Par. [0038]: enlarging the defect thus teaches image enhancement, by enhancing the image defect becomes larger).  
Regarding Claim 29, Atsushi teaches the testing system comprising a vapour phase etchant delivery system (inherently teaches) and a test chamber (inherently teaches) adapted or configured to receive a structure sample (See Claim 1 rejection).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi as applied to Claim 1 above and further in view of US Patent Pub. No. 2014/0017901 A1 by O’Hara (hereinafter O’Hara).

Regarding Claim 7, Atsushi teaches wherein, the vapour phase etchant comprises hydrogen fluoride (Par. [0033]: F-based gas thus implicitly teaches hydrogen fluoride) but does not explicitly teach and the sacrificial layer comprises silicon dioxide.  

However, O’Hara teaches the vapour phase etchant comprises hydrogen fluoride (Abstract, Par. [0001, 0067]) and the sacrificial layer comprises silicon dioxide (Abstract, Par. [0001, 0067]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Atsushi by O’Hara as taught above such that the vapour phase etchant comprises hydrogen fluoride and the sacrificial layer comprises silicon dioxide is accomplished in order to improved selectivity to surrounding materials when etching silicon dioxide with a hydrogen fluoride (HF) vapour (O’Hara, Par. [0001]).

Regarding Claim 8, Atsushi teaches wherein, the pressure within a test chamber (inherently teaches) is between vacuum, 0 Pa, and atmospheric pressure, ~ 100,000 Pa, and optionally between ~ 67 Pa to 6,700 Pa (- 0.5 to 50 Torr) (Par. [0025]).  

Regarding Claim 9, Atsushi teaches wherein, the temperature within the test chamber (inherently teaches) is between ~ 5 degrees Celsius to 100 degrees Celsius, and optionally between ~ 5 degrees Celsius to 45 degrees Celsius (Par. [0025]).  

Regarding Claim 10, Atsushi teaches wherein, water or alcohol is a catalyst (Par. [0011]). 
 
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Atsushi as applied to Claim 1 above and further in view of US Patent Pub. No. 2016/0209681 A1 by Hung et al (hereinafter Hung).

Regarding Claim 11, Atsushi teaches wherein, the vapour phase etchant and the sacrificial layer (See Claim 1 rejection) but does not explicitly teach the vapour phase etchant comprises xenon difluoride and the sacrificial layer comprises germanium, molybdenum and or a silicon type material such as single crystal silicon, polycrystalline silicon and or amorphous silicon.  

However, Hung teaches the vapour phase etchant comprises xenon difluoride and the sacrificial layer comprises germanium, molybdenum and or a silicon type material such as single crystal silicon, polycrystalline silicon and or amorphous silicon (Par. [0045]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Atsushi by Hung as taught above such that the vapour phase etchant comprises xenon difluoride and the sacrificial layer comprises germanium, molybdenum and or a silicon type material such as single crystal silicon, polycrystalline silicon and or amorphous silicon is accomplished in order to improved selectivity to surrounding materials when etching silicon dioxide with a hydrogen fluoride (HF) vapour in order to obtain a predictable result.

10.	Claims 12-13, 16, 19 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi.

Regarding Claim 12, Atsushi teaches wherein, the pressure (Par. [0023]) within a test chamber (inherently teaches) but does not explicitly teach is between 67 Pa to 6,700 Pa (- 0.5 to 50 Torr).  

However, it would have been obvious to one ordinary skill in the art at the time the invention was made to use optimum range to perform the method in order to obtain  a predictable result. Since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. (MPEP 2144.05).

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (optimum range), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “optimum range”.

Regarding Claim 13, Atsushi teaches wherein, the temperature (Par. [0023]) within a test chamber (inherently teaches) but does not explicitly teach is between ~ 15 degrees Celsius to 100 degrees Celsius.  

However, it would have been obvious to one ordinary skill in the art at the time the invention was made to use optimum range to perform the method in order to obtain  a predictable result. Since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. (MPEP 2144.05).

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (optimum range), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “optimum range”.

Regarding Claim 16, Atsushi teaches wherein, the one or more test parameters (See Claim 5 rejection) but does not explicitly teach the instrument resolution of the imaging instrument is factored into the optimisation of the one or more test parameters.

However, it is considered obvious to try all known solutions when there is a recognized need in the art (resolution is factored into the optimization), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to  factored in the resolution for optimization.

Regarding Claim 19, Atsushi teaches wherein, analysing the image may (See Claim 1 rejection) and further teaches a particle detection device (Abstract) and detecting a defect consisting in particular fine pinholes (Par. [0001]) and the size of any defects (Par. [0004]: diameter of about 0.2 .mu.m) but does not explicitly teach further comprise quantifying the size of any defects and or the size of any stress regions. 

However, it is considered obvious to try all known solutions when there is a recognized need in the art (quantifying the size of any defects and or the size of any stress regions), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to quantify the size of any defects and or the size of any stress regions.

Regarding Claim 23, Atsushi teaches wherein, analysing the image (See Claim 1 rejection) but does not explicitly teach is automated.  

However, it is considered obvious to try all known solutions when there is a recognized need in the art (automated), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use automated analysing.

Regarding Claim 24, Atsushi teaches the thin film layer (See Claim 1 rejection) but does not explicitly teach wherein, the method comprises obtaining two or more images of the thin film layer.  

However, it is considered obvious to try all known solutions when there is a recognized need in the art (obtaining two or more images), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to obtain two or more images.

Regarding Claim 25, Atsushi teaches imaging (See Claim 1 rejection) but does not explicitly teach wherein, each image may be obtained using the same imaging instrument or alternatively using two or more imaging instruments, which may be of different quality, resolution and or type.

However, it is considered obvious to try all known solutions when there is a recognized need in the art (using the same imaging instrument or alternatively using two or more imaging instruments, which may be of different quality, resolution and or type), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use the same imaging instrument or alternatively using two or more imaging instruments, which may be of different quality, resolution and or type.  

Regarding Claim 26, Atsushi teaches imaging and the thin film layer (See Claim 24 rejection) but does not explicitly teach wherein, the method comprises obtaining one or more images of the thin film layer before exposure to the vapour-phase etchant and one or more images after exposure to the vapour-phase etchant.  

However, it is considered obvious to try all known solutions when there is a recognized need in the art (before and after exposure. Note: before exposure is the reference image which is needed to compare with the after exposure image for analysis), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to obtain one or more images of the thin film layer before exposure to the vapour-phase etchant and one or more images after exposure to the vapour-phase etchant.  

Regarding Claim 27, Atsushi teaches analyzing and the thin film layer (See Claim 24 rejection) but does not explicitly teach wherein, the method further comprises comparing multiple images of the thin film layer.  

However, it is considered obvious to try all known solutions when there is a recognized need in the art (comparing multiple images), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to compare multiple images.  

Regarding Claim 28, Atsushi teaches wherein, the one or more test parameters (See Claim 5 rejection) but does not explicitly teach results of an analysis of the image or images is factored into an optimisation of the one or more test parameters.

However, it is considered obvious to try all known solutions when there is a recognized need in the art (analysis of the image or images is factored into the optimization), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to  factored in results of an analysis of the image or images for optimization.

11.	Claims 20-21 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi as applied to Claim 19 above and further in view of US Patent Pub. No. 2008/0129988 A1 by Saito et al (hereinafter Saito).
 
Regarding Claims 20-21, Atsushi teaches wherein, analysing the image (See Claim 19 rejection) and the size of a defect (Par. [0004]: diameter of about 0.2 .mu.m) but does not explicitly teach further comprises determining whether the size of a defect and or the size of a stress region is equal to or exceeds a critical or threshold size; or 
is smaller than a critical or threshold size and wherein, analysing the image may be performed by a computer program.  

However, Saito teaches determining whether the size of a defect and or the size of a stress region is equal to or exceeds a critical or threshold size; or 
is smaller than a critical or threshold size (Par. [0119, 0127, 0134]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Atsushi by Saito as taught above such that determining whether the size of a defect and or the size of a stress region is equal to or exceeds a critical or threshold size; or is smaller than a critical or threshold size and wherein, analysing the image may be performed by a computer program (Abstract) is accomplished in order to determine the defect type of the defect (Saito, Par. [0134]).

Regarding Claim 30, Atsushi teaches method for the manufacture of structure samples (Abstract, Par. [0001]), the method comprising detecting one or more defects in a structure sample in accordance with the method as claimed (See Claim 1 rejection)  but does not explicitly teach a quality control and discarding or not discarding the structure sample accordingly. 

However, Saito teaches a quality control (Par. [0100, 0103, 0105, 0130]) and discarding or not discarding the structure sample accordingly (Par. [0012]: obtain better yield thus teaches not discarding) (Also see Par. [0021, 0096]: yield killing thus teaches discarding).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Atsushi by Saito as taught above such that a quality control and discarding or not discarding the structure sample accordingly is accomplished in order to promote higher yield (Saito, Par. [0007]) and ensure better wafer quality (Saito, Par. [0105]).

Regarding Claim 31, Atsushi teaches wherein, discarding or not discarding the sample (See Claim 30 rejection) may comprise: 
- discarding (See Claim 30 rejection) the structure sample if the size of a defect and or the size of a stress region is equal to or exceeds a critical or threshold (See Claim 20 rejection); and or 
- not discarding (See Claim 30 rejection) the structure sample if the size of a defect and or the size of a stress region is smaller than a critical or threshold size (See Claim 20 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886